PER CURIAM.
Carl Perdew appeals his conviction and sentence for violation of probation. Per-dew was initially placed on four years’ probation on a felony battery charge. On November 19, 2014, the State filed a third amended affidavit of probation violation, which set forth the conditions of probation that Perdew had allegedly violated. Approximately one month later, Perdew admitted to the violations and was sentenced to five years in prison. We affirm the judgment and sentence, but remand for *1255the trial court to amend its order of revocation so as to correctly set forth the paragraph numbers of the probation conditions violated by Perdew.
AFFIRMED; REMANDED for correction of scrivener’s errors.
LAWSON, EVANDER and LAMBERT, JJ., concur.